UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7177



WILLIE A. RICHARDS, JR.,

                                            Plaintiff - Appellant,

          versus


WARDEN WILLIAM R. DAVIS; MAJOR EDWARD PORCHER;
SERGEANT C. ROGERS and OFFICER CONYERS each
individually and as employees of South Caro-
lina Department of Corrections,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-96-2897-0-23BD)


Submitted:   December 11, 1997         Decided:     December 31, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie Richards, Appellant Pro Se. John Evans James III, RICHARD-
SON & JAMES, Sumter, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Richards v. Davis, No. CA-
96-2897-0-23BD (D.S.C. Aug. 11, 1997). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2